            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JERMAINE WEEKS,                        :
                                       :
          Petitioner,                  :
                                       :
     v.                                :   No. 4:16-CV-84
                                       :
CYNTHIA LINK,                          :   (Judge Brann)
                                       :
          Respondent.                  :

                                   ORDER

     AND NOW, this 29th day of October 2018, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Petitioner’s motion to supplement (Doc. 18) is GRANTED and his

          supplemental argument is accepted.

     2.   Weeks’ petition for writ of habeas corpus is DENIED.

     3.   The Clerk of Court is directed to CLOSE this case.

     4.   Based on the Court’s conclusion herein, there is no basis for the

          issuance of a certificate of appealability.

                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge
